Citation Nr: 0821226	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-38 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date for the 50 
percent rating for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for blindness, 
secondary to a shrapnel wound.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to July 
1945, including combat service during World War II.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2006 and October 2007 rating decisions.

This case was advanced on the docket.

The issue of an earlier effective date for the 50 percent 
rating for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a statement received in May 2008, the veteran 
indicated that he wished to withdraw his appeal of the issue 
of service connection for blindness.

2.  In a statement received in May 2008, the veteran 
indicated that he wished to withdraw his appeal of the issue 
of entitlement to SMC.






CONCLUSIONS OF LAW

1.  Criteria for withdrawal of a Substantive Appeal by the 
veteran of his claim of entitlement to service connection for 
blindness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Criteria for withdrawal of a Substantive Appeal by the 
veteran of his claim of entitlement to SMC have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a statement received in May 2008, the veteran indicated 
that he wished to withdraw his appeal of the issues of 
service connection for blindness and entitlement to SMC.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by his authorized representative.  38 C.F.R. 
§ 20.204.  The veteran has withdrawn his appeal with regard 
to the two above listed issues and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to either of those issues.  As 
such, the Board does not have jurisdiction to review his 
claims of entitlement to service connection for blindness and 
entitlement to SMC and they are therefore dismissed.  


ORDER

The claim of entitlement to service connection for blindness 
is dismissed.

The claim of entitlement to SMC is dismissed.

REMAND

The veteran was wounded by shrapnel at Iwo Jima during World 
War II.  Following service, he was awarded a 50 percent 
rating for an anxiety neurosis by a July 1945 rating 
decision.  In a November 1947 rating decision, it was 
proposed that the veteran's rating should be reduced from 50 
percent to 10 percent to be made effective in January 1948.  
The veteran was sent a letter explaining that he could submit 
evidence to show the rating reduction should not be 
effectuated.  He was also informed that he could appeal the 
decision by filing a notice of disagreement (NOD) within a 
year; however, the veteran did not file an NOD within a year.  

If a veteran does not file a timely NOD within one year of 
receiving notice of the determination, the decision becomes 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).  An unappealed 
rating decision, however, only becomes final in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2007).  Here, at the veteran's 
hearing before the Board, the veteran's representative stated 
that they were challenging the decision to reduce the 
veteran's rating for PTSD as a clear and unmistakable error.  
To date, the RO has not considered whether its unappealed 
November 1947 rating decision contained clear and 
unmistakable error.

The veteran's challenge to the November 1947 rating decision 
is inextricably intertwined with his claim of entitlement to 
an earlier effective date for the 50 percent rating for PTSD 
because finality presumes the absence of clear and 
unmistakable error, i.e., if a prior adjudication contains 
clear and unmistakable error, it did not become final.  Id; 
see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Thus, the Board must defer consideration of the veteran's 
earlier effective date claim until the RO adjudicates, in the 
first instance, his clear and unmistakable error claim.  See 
Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

In light of the foregoing, the Board has no discretion and 
must remand this case to the AMC for its initial 
consideration of the veteran's inextricably intertwined clear 
and unmistakable error claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must adjudicate the issue 
of clear and unmistakable error in the 
RO's November 1947 rating decision that 
proposed to reduce the veteran's rating 
for his service connected anxiety 
neurosis from 50 percent to 10 percent.  
Thereafter, the AMC must reconsider the 
veteran's claim of entitlement to an 
earlier effective date for his 50 
percent rating for PTSD.  

2.  If the benefit sought on appeal is 
not granted, the AMC should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


